id office uilc cca_2008111815573118 ------------- number release date from -------------------- sent tuesday date pm to ---------------------- cc ------------------------------------------ subject re question s re interest_netting --------- my thoughts follow your questions i've numbered them would interest_netting be allowed under in the circumstances described yes i think the overpayment could be offset against the underpayment including interest if the overpayment including the interest has already been paid_by the irs and group b acquires group a for the sole purpose of netting overpayment interest with underpayment interest is this allowable assuming they are the same taxpayer under sec_6621 yes agree sec_6621 netting may be available even if either the underpayment or overpayment or both including interest thereon has been paid would interest_netting be allowed under d even if their not the same taxpayer ie some the former members of the a group are not part of b group no because there not the same taxpayer agree conclusion all the members of group a must be liable for the tax of group b to be considered the same taxpayer true agree if only half the members of group a are liable for the tax of group b interest_netting would not be allowed under d because there not considered the same taxpayer even though these former members of group a are both liable for b group tax and entitled group a overpayment however if the agent of group a requests the overpayment paid or unpaid to be netted with group b underpayment interest offset would be allowed true agree
